Title: [Diary entry: 1 August 1788]
From: Washington, George
To: 

1st. Thermometer at 68 in the Morning—75 at Noon—and 74 at Night—Not much wind, and that at So. Et.—Morng. clouded but tolerably clear afterwards. Rid to the Plantations at the Ferry, Frenchs, Dogue Run and Muddy hole. At the Ferry—the same plows as yesterday were at work in the B. Wheat. The other hands, except the Carter, who was drawing rails to the Wheat yard, were Hoeing Corn. At French’s after getting up the Oats &ca. the People began to clean their Wheat yard. At Dogue run—The same work was going forward together with the getting in Wheat from field No. 4. Four plows were at Muddy Ho. At Muddy hole—The Cart, with proper assistance, was drawing in Wheat. The other hands were examining the Shocks of Oats &ca. A Mr. Obannon—D. Surveyer in the Western Country—came here with some executed Land warrants—dined & proceeded on to Richmond afterwards.